Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claims 1-20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murtaza et al. (Pub. No. US2016/0098371) in view of Pyeon et al. (Pub. No. US2007/0076502)
As per claim 1, Murtaza discloses an apparatus (fig.1, 6B), comprising:
a serial data input port (fig.1, i.e., 10B) configured to receive input from a first electronic device (fig.1, i.e., 6A); 
a serial data output port (fig.1, i.e., 12B) configured to send output to a second electronic device (fig.1, i.e., 6C); 
a chip select input port(fig.1, i.e., 18, 24) configured to receive input from a master control unit(fig.1, i.e., 4) ; and 
an interface circuit  configured (fig.6, i.e. servant side include microprocessors or logic circuitry configured to communicates with first and last devices in a daisy configuration) to, in a daisy chain streaming mode , (fig.1, 3, show daisy chained servants 6 streaming responses from 6A, 6B, 6C, output of a master device for SPI daisy chain communication with an in-frame(e.g., command) response from a plurality of servant devices as cited in paragraph 50) 
read data from a data source of the apparatus to yield first data; (paragraph 47, 59, i.e., respective address is a data source , master data output 8 may include the indication of a read operation, which may not update the register of one of servants 6 with the received data byte.)
output the first data to the serial data output port; and (paragraph 60, i.e., the outputting of data bits (e.g., Data6A, Data6B, and Data6C) by master device 4 may mirror the manner in which the addresses were received by servants 6.)
copy data received at the serial data input port to the serial data output port after the first data. (paragraph 60, i.e., the SDI may be copied to SDO, after exactly the same number of bytes that were received since the beginning of the frame until the detection of the respective address.)
Murtaza discloses all the limitations as the above but does not explicitly discloses the above steps of electronic device is configured to, in a daisy chain streaming mode, based on a single instance of a first received command and on a first changed edge of a chip select signal on the chip select input port, and read, output and copy repeatedly. However, Pyeon discloses this. (paragraph 50, CS# is asserted to select the devices.  This enables information to be clocked from the SO of the first device into the SI of the second device at one cycle after the information was clocked into the first device.  This is repeated for successive devices in the daisy chain cascade.  Thus, for example, the information is inputted to the third device in the serial daisy chain cascade at the third rising edge of SCLK from the latch point of the data at the first device.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Pyeon into Murtaza daisy chain communication between a bus master and a plurality of serial devices because it would enhance Murtaza’s system performance with simple configurations by eliminating requirement for dedicated 

As per claims 2, Pyeon discloses, wherein the interface circuit is further configured to enter the daisy chain streaming mode based upon: As the above, Andreas discloses this. Pyeon discloses this. (paragraph 50, CS# is asserted to select the devices.  This enables information to be clocked from the SO of the first device into the SI of the second device at one cycle after the information was clocked into the first device.  This is repeated for successive devices in the daisy chain cascade.  Thus, for example, the information is inputted to the third device in the serial daisy chain cascade at the third rising edge of SCLK from the latch point of the data at the first device.)

As per claim 3, Pyeon discloses the reception of the first received command through the serial data input port; and subsequently, reception of one or more second changed edges of the chip select signal on the chip select input port. As the above, Pyeon discloses this. (paragraph 50, CS# is asserted to select the devices.  This enables information to be clocked from the SO of the first device into the SI of the second device at one cycle after the information was clocked into the first device.  This is repeated for successive devices in the daisy chain cascade.  Thus, for example, the information is inputted to the third device in the serial daisy chain cascade at the third rising edge of SCLK from the latch point of the data at the first device.)

As per claim 4, Murtaza discloses wherein the interface circuit is further configured to output the first data to the serial data output port at a time based upon a position of the apparatus in a daisy (paragraph 15, i.e., the master device may need to use at least two SPI communication frames in order to receive a response, which increases the amount of time needed for obtaining the information requested by the master device.)

As per claims 5, Murtaza discloses wherein the interface circuit is further configured to pause the steps of repeatedly outputting the first data to the serial data output port and copying data received at the serial data input port to the serial data output port based upon a second changed edge of the chip select signal on the chip select input port. (paragraph 55, i.e., the falling edge of CSN 18, servants 6 may load their 8-bit global response (e.g., GR6A, GR6B, and GR6C) in their shift register to start outputting the respective global response in SDOs 12 over input links 20 and output link 26.) and  (paragraph 3, i.e.,  With each SPI clock cycle the master sends bits on the SDI line and receives bits on the SDO With each SPI clock cycle the master sends bits on the SDI line and receives bits on the SDO master data output 8, which may be bits over input links 20)

As per claims 6, Murtaza discloses, wherein the interface circuit is further configured to resume the steps of repeatedly outputting the first data to the serial data output port and copying data received at the serial data input port to the serial data output port based upon a third changed edge of the chip select signal on the chip select input port. (paragraph 55, i.e., the falling edge of CSN 18, servants 6 may load their 8-bit global response (e.g., GR6A, GR6B, and GR6C) in their shift register to start outputting the respective global response in SDOs 12 over input links 20 and output link 26.) and  (paragraph 3, i.e.,  With each SPI clock cycle the master sends bits on the SDI line and receives bits on the SDO With each SPI clock cycle the master sends bits on the SDI line and receives bits on the SDO master data output 8, which may be bits over input links 20)

As per claims 7, Murtaza discloses an apparatus, comprising:
a serial data output port (fig.1, i.e., 12B) configured to send output data to a first electronic device (fig.1, i.e., 6A); 
a serial data input port (fig.1, i.e., 10B) configured to receive input data from a second electronic device (fig.1, i.e., 6C); 
a chip selects output port (fig.1, i.e., 18, 24) configured to send output to a plurality of electronic devices, the plurality of electronic devices connected in a daisy chain and including the first and second electronic devices; and (fig.6, i.e. servant side include microprocessors or logic circuitry configured to communicates with first and last devices in a daisy configuration)
an interface circuit, configured to: (fig.6, i.e. servant side include microprocessors or logic circuitry configured to communicates with first and last devices in a daisy configuration)
set the plurality of electronic devices (fig.1, i.e., 6A, 6B, 6C) in a daisy chain streaming mode with: (fig.6, i.e. servant side include microprocessors or logic circuitry configured to communicates with first and last devices in a daisy configuration)
a first command issued through the serial data output port; and (fig.1, 3, show daisy chained servants 6 streaming responses from 6A, 6B, 6C, output of a master device for SPI daisy chain communication with an in-frame (e.g., command) response from a plurality of servant devices as cited in paragraph 50)
wherein, in the daisy chain streaming mode, each given electronic device is configured to:
read data from a data source of the given electronic device to yield first data; (paragraph 47, 59, i.e., respective address is a data source, master data output 8 may include the indication of a read operation, which may not update the register of one of servants 6 with the received data byte.  Data bits 34 may include the data ("payload) for servants 6. The servants 6 may cross the last address line 52 and prepare for receiving data bits (e.g., Data6A, Data6B, and Data6C) from master device 4.  To prepare, each servant in servants 6, may generate their respective response (e.g., Response 6A, Response 6B, and Response 6C) in the shift register of each servant in servants 6 and each servant may begin outputting its respective response.)
output the first data to a next electronic device in the daisy chain; and (paragraph 60, i.e., the outputting of data bits (e.g., Data6A, Data6B, and Data6C) by master device 4 may mirror the manner in which the addresses were received by servants 6.)
output a received data received from a previous electronic device in the daisy chain to the next electronic device in the daisy chain; (thus it is known in the art for supporting the master will transmitting commands and as a consequence on every clock cycle, the slaves will repeat generating the in-frame response. (paragraph through the serial data input port, receive a continuous stream of data read by the plurality of electronic devices, the continuous stream of data including at least two instances of first data from each of the plurality of electronic devices. (paragraph 60, i.e., the SDI may be copied to SDO, after exactly the same number of bytes that were received since the beginning of the frame until the detection of the respective address.)
Murtaza discloses all the limitations as the above but does not explicitly discloses the above steps of electronic device is configured to, in a daisy chain streaming mode, based on a single instance of a first received command and on a first changed edge of a chip select signal on the chip select input port, and read, output and copy repeatedly. However, Pyeon discloses this. (paragraph 50, CS# is asserted to select the devices.  This enables information to be clocked from the SO of the first device into the SI of the second device at one cycle after the information was clocked into the first device.  This is repeated for successive devices in the daisy chain cascade.  Thus, for example, the information is inputted to the third device in the serial daisy chain cascade at the third rising edge of SCLK from the latch point of the data at the first device.)


As per claims 8, the modified system of Murtaza discloses wherein the interface circuit is further configured to cause the plurality of electronic devices to repeatedly provide the continuous stream of data without issuance of a second command or additional signals on the chip select output port. As the above, Pyeon discloses this. (paragraph 50, CS# is asserted to select the devices.  This enables information to be clocked from the SO of the first device into the SI of the second device at one cycle after the information was clocked into the first device.  This is repeated for successive devices in the daisy chain cascade.  Thus, for example, the information is inputted to the third device in the serial daisy chain cascade at the third rising edge of SCLK from the latch point of the data at the first device.)

As per claims 9, Pyeon discloses wherein the interface circuit is further configured to cause the plurality of electronic devices to enter the daisy chain streaming mode based upon issuance of a second changed edge on a chip select signal issued through the chip select output port. As the above, Pyeon discloses this, (paragraph 50, CS# is asserted to select the devices.  This enables information to be clocked from the SO of the first device into the SI of the second device at one cycle after the information was clocked into the first device.  This is repeated for successive devices in the daisy chain cascade.  Thus, for example, the information is inputted to the third device in the serial daisy chain cascade at the third rising edge of SCLK from the latch point of the data at the first device.)

As per claim 10, Murtaza discloses wherein the interface circuit is further configured to cause the plurality of electronic devices to output the first data to the serial data output port at a time based upon a position of the a respective electronic device in the daisy chain of electronic devices, a length of data to be read by each electronic devices, or a number of electronic devices in the daisy chain of electronic devices. (paragraph 15, i.e., the master device may need to use at least two SPI communication frames in order to receive a response, which increases the amount of time needed for obtaining the information requested by the master device.)

As per claim 11, Murtaza discloses wherein the interface circuit is further configured to pause the daisy chain streaming mode by issuing a second changed edge of the chip select signal on the chip select output port. (paragraph 55, i.e., the falling edge of CSN 18, servants 6 may load their 8-bit global response (e.g., GR6A, GR6B, and GR6C) in their shift register to start outputting the respective global response in SDOs 12 over input links 20 and output link 26.) and  (paragraph 3, i.e.,  With each SPI clock cycle the master sends bits on the SDI line and receives bits on the SDO With each SPI clock cycle the master sends bits on the SDI line and receives bits on the SDO master data output 8, which may be bits over input links 20)

As per claim 12, Murtaza discloses wherein the interface circuit is further configured to resume the daisy chain streaming mode by issuing a third changed edge of the chip select signal on the chip select output port. (paragraph 55, i.e., the falling edge of CSN 18, servants 6 may load their 8-bit global response (e.g., GR6A, GR6B, and GR6C) in their shift register to start outputting the respective global response in SDOs 12 over input links 20 and output link 26.) and  (paragraph 3, i.e.,  With each SPI clock cycle the master sends bits on the SDI line and receives bits on the SDO With each SPI clock cycle the master sends bits on the SDI line and receives bits on the SDO master data output 8, which may be bits over input links 20)

As per claim 13, Murtaza discloses a method, comprising:
a serial data input port, (fig.1, i.e., 10B) receiving input from a first electronic device; (fig.1, i.e., 6A) 
through a serial data output port, (fig.1, i.e., 12B) sending output to a second electronic device; (fig.1, i.e., 6C)
through a chip select input port (fig.1, i.e., 18, 24) receiving input from a master control unit; and (fig.1, i.e., master 4)
in a daisy chain streaming mode, (fig.1, 3, show daisy chained servants 6 streaming responses from 6A, 6B, 6C, output of a master device for SPI daisy chain communication with an in-frame(e.g., command) response from a plurality of servant devices as cited in paragraph 50)
reading data from a data source of the apparatus to yield first data; (paragraph 47, 59, i.e., respective address is a data source, master data output 8 may include the indication of a read operation, which may not update the register of one of servants 6 with the received data byte.  Data bits 34 may include the data ("payload) for servants 6. The servants 6 may cross the last address line 52 and prepare for receiving data bits (e.g., Data6A, Data6B, and Data6C) from master device 4.  To prepare, each servant in servants 6, may generate their respective response (e.g., Response 6A, Response 6B, and Response 6C) in the shift register of each servant in servants 6 and each servant may begin outputting its respective response.)
(paragraph 60, i.e., the outputting of data bits (e.g., Data6A, Data6B, and Data6C) by master device 4 may mirror the manner in which the addresses were received by servants 6.)
copying data received at the serial data input port to the serial data output port after the first data. (paragraph 60, i.e., the SDI may be copied to SDO, after exactly the same number of bytes that were received since the beginning of the frame until the detection of the respective address.)
Murtaza discloses all the limitations as the above but does not explicitly discloses the above steps of electronic device is configured to, in a daisy chain streaming mode, based on a single instance of a first received command and on a first changed edge of a chip select signal on the chip select input port, and read, output and copy repeatedly. However, Pyeon discloses this. (paragraph 50, CS# is asserted to select the devices.  This enables information to be clocked from the SO of the first device into the SI of the second device at one cycle after the information was clocked into the first device.  This is repeated for successive devices in the daisy chain cascade.  Thus, for example, the information is inputted to the third device in the serial daisy chain cascade at the third rising edge of SCLK from the latch point of the data at the first device.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Pyeon into Murtaza daisy chain communication between a bus master and a plurality of serial devices because it would enhance Murtaza’s system performance with simple configurations by eliminating requirement for dedicated pins or exclusive signal lines on the processor to handle the device select signals, and jumpers, switches, or hardware mechanisms associate with serial devices to permit assignment of a unique identifier for each serial device, and avoid duplicate device identifier assignments, thus reduces propagation delays through any preceding device in the chain.

(paragraph 55, i.e., the falling edge of CSN 18, servants 6 may load their 8-bit global response (e.g., GR6A, GR6B, and GR6C) in their shift register to start outputting the respective global response in SDOs 12 over input links 20 and output link 26. With each SPI clock cycle the master sends bits on the SDI line and receives bits on the SDO With each SPI clock cycle the master sends bits on the SDI line and receives bits on the SDO master data output 8, which may be bits over input links 20 as further cited in paragraph 3)

As per claim 15, Murtaza discloses the method further comprising outputting the first data to the serial data output port at a time based upon a position of the apparatus in a daisy chain of electronic devices, a length of data to be read by the apparatus, or a number of electronic devices in the daisy chain of electronic devices. (paragraph 15, i.e., the master device may need to use at least two SPI communication frames in order to receive a response, which increases the amount of time needed for obtaining the information requested by the master device.)

As per claim 16, Murtaza discloses the method further comprising pausing the steps of repeatedly outputting the first data to the serial data output port and copying data received at the serial data input port to the serial data output port based upon a second changed edge of the chip select signal on the chip select input port. (paragraph 55, i.e., the falling edge of CSN 18, servants 6 may load their 8-bit global response (e.g., GR6A, GR6B, and GR6C) in their shift register to start outputting the respective global response in SDOs 12 over input links 20 and output link 26. With each SPI clock cycle the master sends bits on the SDI line and receives bits on the SDO With each SPI clock cycle the master sends bits on the SDI line and receives bits on the SDO master data output 8, which may be bits over input links 20 as further cited in paragraph 3)

As per claim 17, Murtaza discloses a method, comprising:
through a serial data output port, (fig.1, i.e., 12B) sending output data to a first electronic device; (fig.1, i.e., 6A)
through a serial data input port, receiving input data from a second electronic device; (fig.1, i.e., 6C)
through a chip select output port, (fig.1, i.e., 18, 24) sending output to a plurality of electronic devices, the plurality of electronic devices connected in a daisy chain and including the first and second electronic devices; (fig.6, i.e. servant side include microprocessors or logic circuitry configured to communicates with first and last devices in a daisy configuration)
setting the plurality of electronic devices (fig.1, i.e., 6A, 6B, 6C)( in a daisy chain streaming mode with: (fig.6, i.e. servant side include microprocessors or logic circuitry configured to communicates with first and last devices in a daisy configuration)
a first command issued through the serial data output port; and (paragraph 24, i.e., a selected one of servants 6 may accept and respond to the serial peripheral interface command (e.g., "SPI frame") from master device 4.  Master data output 8 and master data input 14 may be synchronized and transferred simultaneously on both data lines (e.g., input links 20 and output link 26))
wherein, in the daisy chain streaming mode, each given electronic device: (fig.1, 3, show daisy chained servants 6 streaming responses from 6A, 6B, 6C, output of a master device for SPI daisy chain communication with an in-frame (e.g., command) response from a plurality of servant devices as cited in paragraph 50)
(paragraph 47, 59, i.e., respective address is a data source, master data output 8 may include the indication of a read operation, which may not update the register of one of servants 6 with the received data byte.  Data bits 34 may include the data ("payload) for servants 6. The servants 6 may cross the last address line 52 and prepare for receiving data bits (e.g., Data6A, Data6B, and Data6C) from master device 4.  To prepare, each servant in servants 6, may generate their respective response (e.g., Response 6A, Response 6B, and Response 6C) in the shift register of each servant in servants 6 and each servant may begin outputting its respective response.)
outputs the first data to a next electronic device in the daisy chain; and (paragraph 60, i.e., the outputting of data bits (e.g., Data6A, Data6B, and Data6C) by master device 4 may mirror the manner in which the addresses were received by servants 6.)
outputs a received data received from a previous electronic device in the daisy chain to the next electronic device in the daisy chain; and paragraph 60, i.e., the outputting of data bits (e.g., Data6A, Data6B, and Data6C) by master device 4 may mirror the manner in which the addresses were received by servants 6.)
through the serial data input port, receiving a continuous stream of data read by the plurality of electronic devices, the continuous stream of data including at least two instances of first data from each of the plurality of electronic devices. (paragraph 60, i.e., the SDI may be copied to SDO, after exactly the same number of bytes that were received since the beginning of the frame until the detection of the respective address.)
Murtaza discloses all the limitations as the above but does not explicitly discloses the above steps of electronic device is configured to, in a daisy chain streaming mode, based on a single instance of a first received command and on a first changed edge of a chip select signal on the chip select input port, and read, output and copy repeatedly. However, Pyeon discloses this. (paragraph 50, CS# is asserted to select the devices.  This enables information to be clocked from the SO of the first device into the SI of the second device at one cycle after the information was clocked into the first device.  This is repeated for successive devices in the daisy chain cascade.  Thus, for example, the information is inputted to the third device in the serial daisy chain cascade at the third rising edge of SCLK from the latch point of the data at the first device.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to combine the teaching of Pyeon into Murtaza daisy chain communication between a bus master and a plurality of serial devices because it would enhance Murtaza’s system performance with simple configurations by eliminating requirement for dedicated pins or exclusive signal lines on the processor to handle the device select signals, and jumpers, switches, or hardware mechanisms associate with serial devices to permit assignment of a unique identifier for each serial device, and avoid duplicate device identifier assignments, thus reduces propagation delays through any preceding device in the chain.

As per claim 18, Pyeon discloses the method further comprising causing the plurality of electronic devices to enter the daisy chain streaming mode based upon issuance of a second changed edge on a chip select signal issued through the chip select output port. As the above, Pyeon discloses this. (paragraph 50, CS# is asserted to select the devices.  This enables information to be clocked from the SO of the first device into the SI of the second device at one cycle after the information was clocked into the first device.  This is repeated for successive devices in the daisy chain cascade.  Thus, for example, the information is inputted to the third device in the serial daisy chain cascade at the third rising edge of SCLK from the latch point of the data at the first device.)

(paragraph 15, i.e., the master device may need to use at least two SPI communication frames in order to receive a response, which increases the amount of time needed for obtaining the information requested by the master device.)

As per claim 20, Murtaza discloses the method further comprising pausing the daisy chain streaming mode by issuing a second changed edge of the chip select signal on the chip select output port. (paragraph 60, i.e., the SDI may be copied to SDO, after exactly the same number of bytes that were received since the beginning of the frame until the detection of the respective address.)

Response to Amendment
5.	Applicant's amendment filed on 12/17/2021 have been fully considered but are moot in view of the new ground(s) of rejection. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Attarwala et al.  [US Pub. No. US2016/0205066] discloses receiving an address assignment, each slave device issues an updated address assignment for the neighboring downstream slave device in the daisy chain.  In this manner, slave devices are uniquely addressed using a single command. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/ Supervisory Patent Examiner, Art Unit 2184